Citation Nr: 1716407	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-29 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extraschedular rating in excess of 60 percent for pseudofolliculitis barbae with hyperpigmentation ("PFB")


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1986 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board denied the appeal in April 2015.  The Veteran appealed to the Veterans Claims Court.  In November 2015, the Court Clerk granted a Joint Motion for Partial Remand (JMR) and vacated the portion of the Board's decision not referring the issue for an extraschedular evaluation.  Thereafter, the Board remanded the appeal in March 2016 to refer the issue for extraschedular consideration to the VA Under Secretary for Benefits or the Director of Compensation Service.  An administrative decision by the Director of Compensation Service in January 2017 denied the Veteran's claim on an extraschedular basis.  As such, this matter is once again before the Board.  

In a September 2016 statement, the Veteran described having sciatica in his left back and calf that was associated with his service-connected left ankle sprain.  He also described having psychological difficulties in relation to his service-connected PFB.  These matters have not been adjudicated and appealed.  Accordingly, the Board does not have jurisdiction over and claims of entitlement to service connection for a psychiatric disorder and sciatic are referred to the Agency of Original Jurisdiction for appropriate action. 38 C.F.R. § 19.9 (b) (2016).


FINDING OF FACT

The degree of actual current impairment caused by the Veteran's pseudofolliculitis barbae with hyperpigmentation is adequately compensated for by the schedular rating for the entire period on appeal.





CONCLUSION OF LAW

The criteria for an extraschedular rating for pseudofolliculitis barbae with hyperpigmentation have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.118, Diagnostic Codes (DCs) 7801-7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for PFB.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded multiple VA examinations in connection with his claims in January 2009, October 2009, and January 2013.  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

The Board also finds compliance with the prior Board remands and the Order of the Court of Appeals for Veterans' Claims.  The Court ordered that the April 2015 Board decision be partially vacated and remanded to the Board for action consistent with the November 2015 JMR.  In March 2016, the Board referred the Veteran's claim to the Director of Compensation for extraschedular consideration.  A decision was reached by the Director in January 2017.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating on an Extraschedular Basis

      Factual History

The Veteran submitted a claim of entitlement to service connection for PFB in November 2008.  

The January 2009 VA examination report reflects that the Veteran complained of bumps, skin break outs, hyperpigmentation, and urticaria/itching.  The examiner noted that the Veteran's PFB involved the malar, chin, and neck area.  There was hyperpigmentation on the malar area and across the anterior neck.  The examiner found that the PFB did not result in any scarring.  The effect of the Veteran's PFB on his usual occupation and daily activities was that he could not shave every day.  

The October 2009 VA examination report reflects that the Veteran complained of itching and burning.  The examiner found that the PFB involved hyperpigmentation of his face and neck.  He further noted that it resulted in well-healed scarring which cannot be measured appropriately.  The examination report also states that the Veteran's skin texture is normal, that there is no tenderness in the scar on examination, that there is no adherence of the scar to underlying tissue, that there is not frequent loss of covering skin over the scar, that there is no elevation or depression of the surface contour of the scar on palpation, that the scar is not deep (meaning there is no underlying soft tissue loss or damage), and that there is no area of induration and inflexibility of the scar in the area of the scar.  There was also no limitation of function associated with the scarring.  In addition, the October 2009 VA examination report states that there is no gross distortion or asymmetry of any feature or set of paired features.  Photographs of the Veteran's head, face, and neck were included with the examination report and are consistent with the examiner's findings.  The examiner noted that the effect of the Veteran's PFB on his usual occupation and daily activities was "cosmetic and social and annoying discomfort."  

The January 2013 VA examination report reflects that the Veteran reported continued problems with shaving, as well as hyperpigmentation.  The examiner found that the Veteran's PFB resulted in scarring.  More specifically, the January 2013 examination report describes the scarring as small pock marks to the face due to acne type lesions, bilateral cheeks.  The examiner noted a darkened skin color in the Veteran's beard distribution of the face, with no erythema or active lesions.  The examiner stated that the Veteran's skin condition did not affect his ability to work.

In his November 2011 substantive appeal (Form 9), the Veteran stated that his face looked hideous.  He stated that there were also mental aspects of it, called "personal appearance, low self-esteem and lack of confidence."  He stated that if it was not for his strong personality and good heart he would probably be lonely.  In a November 2013 statement, he stated that his facial scars are dark and stand out loudly, which he considers to be a gross distortion of his face and neck.  He indicated that the condition had taken an emotional toll on him.

In a March 2013 statement, the Veteran states that he submitted a separate claim for entitlement to service connection for the PFB on his neck and that his neck claim has now been combined with the claim for the PFB on his face, although they are separate issues.  In a November 2013 statement to the board, the Veteran argues that he has only been rated for the manifestations of his PFB on his face and not for the manifestations of the PFB on his neck.

In November 2011 and March 2013 statements, the Veteran described emotional symptoms in relation to his PFB.  Specifically, in his November 2011 substantive appeal, he stated his face looked hideous, describing low self-esteem and lack of confidence due to his personal appearance.  He indicated that he would be lonely but for his strong personality and good heart.  In November 2013, he indicated that his facial scars were a gross distortion of his face and neck and that these symptoms had taken an emotional toll on him.  

The January 2013 VA examination report reflects that the Veteran reported continued problems with shaving, as well as hyperpigmentation.  The examiner found that the Veteran's PFB resulted in scarring.  More specifically, the January 2013 examination report describes the scarring as small pock marks to the face due to acne type lesions, bilateral cheeks.  The examiner noted a darkened skin color in the Veteran's beard distribution of the face, with no erythema or active lesions.  The examiner stated that the Veteran's skin condition did not affect his ability to work.

In his November 2011 substantive appeal (Form 9), the Veteran stated that his face looked hideous.  He stated that there were also mental aspects of it, called "personal appearance, low self-esteem and lack of confidence."  He stated that if it was not for his strong personality and good heart he would probably be lonely.  In a November 2013 statement, he stated that his facial scars are dark and stand out loudly, which he considers to be a gross distortion of his face and neck.  He indicated that the condition had taken an emotional toll on him.

In a March 2013 statement, the Veteran states that he submitted a separate claim for entitlement to service connection for the PFB on his neck and that his neck claim has now been combined with the claim for the PFB on his face, although they are separate issues.  In a November 2013 statement to the board, the Veteran argues that he has only been rated for the manifestations of his PFB on his face and not for the manifestations of the PFB on his neck.

Next, the evidence reflects that the Veteran's employment with VA was terminated in February 2016 due to cited failure to follow supervisory instructions, disruptive behavior in the workplace, failure to complete assigned tasks, and failure to complete assigned tasks in a timely manner.  

In a March 2016 statement, the Veteran described occupational limitations that existed as a result of his PFB.  First, he described that PFB had taken a mental toll on him, as he was unable to cover the scars on his face.  Further, he spoke generally while describing how a skin disorder like his would preclude an affected individual from working in the public sphere, such as in occupations like selling products on a commercial or working in a movie roll.  He also expressed sentiment against how he was treated during his military service for being put on a shaving profile.  In an October 2016 statement, the Veteran reporting that he would tend to not socialize regularly, staying in in his house most of the time.  He expressed pessimism in any value in seeing a counselor or therapist because he would never get rid of his PFB.  

As noted above, the Director of Compensation Service denied entitlement to an extra-schedular evaluation for service-connected PFB in January 2017.  The Director found that the regular schedular standards, with the currently assigned 60 percent evaluation, are adequate to compensate the Veteran for any adverse industrial impact caused by PFB.  

	Legal Principles and Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

To accord justice in exceptional cases where the schedular standards are found to be inadequate, an RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321 (b)(1).

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the Agency of Original Jurisdiction (AOJ) for referral to the Director of Compensation Service (Director).  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board referred the case for extraschedular consideration to the Director in March 2016.  In January 2017, the Director denied an extraschedular rating for PFB and the AOJ continued the denial of the extraschedular rating for PFB in a supplemental statement of case dated also in January 2017.  

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).  

Thun v. Peake, 22 Vet App 111   (2008), describes the three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's PFB has been evaluated under Diagnostic Code (DC) 7813, which pertains to dermatophytosis.  See 38 C.F.R. § 4.118.  Diagnostic Code 7813 directs that disabilities be rated as disfigurement of the head, face or neck (pursuant to DC 7800), scars (pursuant to DCs 7801-7805), or dermatitis (pursuant to DC 7806), depending upon the predominant disability.  Id., DC 7813.

The Veteran's PFB is currently rated at 60 percent under DC 7806.  Under DC 7806, a maximum 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id., DC 7806.  

Diagnostic Codes 7800-7806 provide only one rating higher than 60 percent.  Under DC 7800, an 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. Id., DC 7800.

The 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Id., DC 7800, Note (1).

After a careful review of all evidence of record, the Board finds, as did the Director of Compensation Service, that the symptomatology and occupational impairment caused by the Veteran's PFB are specifically contemplated by the schedular criteria, and the Veteran is not entitled to an extraschedular rating for that service-connected disability.  Simply put, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this case, considering the lay and medical evidence, the Veteran's PFB has involved the malar, chin, and neck area at the time of the January 2009 VA examination, with hyperpigmentation on the malar area and across the anterior neck.  Similar findings were noted on examination in October 2009, when an examiner found PFB involving hyperpigmentation of the Veteran's face and neck.  Residual well-healed scarring was noted with no tenderness.  The scarring was otherwise normal.  The October 2009 examiner found no evidence of gross distortion or asymmetry of any feature or set of paired features.  On examination in January 2013, symptoms of PFB included scarring manifested as small pock marks to the face due to acne type lesions on the bilateral cheeks.  Darkened skin color was noted in the Veteran's beard distribution of the face.  

In November 2011 and March 2013 statements, the Veteran described emotional symptoms in relation to his PFB.  General feelings of hopelessness have been described throughout the pendency of the appeal since those reports.  As noted above, the Board is referring a claim of entitlement to service connection for a psychiatric disorder for development by AOJ.  If the Veteran is experiencing a psychiatric problem in connection with a service-connected disability, it is more appropriate to consider that psychiatric problem as a matter involving secondary service connection, than as a matter involving an extraschedular evaluation for a skin disorder.  The Veteran and the Court may not have it both ways- the psychiatric symptoms can (if truly related to the service-connected skin disorder) receive compensation on a secondary basis, or may be considered in determining the availability and level of an extraschedular evaluation, but may not serve to both result in compensation for psychiatric disability and also result in an extraschedular evaluation.  See generally, 38 C.F.R. § 4.14 (2016).  In this case, it is more appropriate that the psychiatric symptoms be considered in the context of service connection for psychiatric disability.

The Board acknowledges the November 2015 JMR, in which the Court, in granting the joint motion, de facto determined that the schedular criteria did not reasonably describe the Veteran's disability level and symptomatology, specifically identifying psychiatric symptoms.  

However, even conceding the Court's implied finding by finding that the schedular criteria do not adequately contemplate the Veteran's symptoms, the Board finds that the second element of 38 C.F.R. § 3.321 as described by Thun is clearly not met.  Specifically, even assuming in arguendo that the schedular evaluation assigned is inadequate. The evidence does not show that such an exceptional disability pictures exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  To the latter factor, the Veteran has not been hospitalized for PFB.  To the former factor, the Board acknowledges that the Veteran was recently terminated from his place of employment in February 2016.  The Veteran has subsequently described difficulty in obtaining further employment.  However, he was terminated for reasons other than his PFB, as demonstrated in a February 2016 Decision to Remove Administrative Decision which cited to failure to follow supervisory instructions, disruptive behavior in the workplace, failure to complete assigned tasks, and failure to complete assigned tasks in a timely manner.  The Veteran has described that his PFB would limit his ability to perform in public occupations such as being an actor in commercials or in movies.  Such limitations discussed by the Veteran do not amount to "marked" interference with employment.  

In short, while the symptoms experienced by the Veteran alone may interfere with employment, they do not cause marked interference, i.e., beyond that contemplated by the 60 percent rating.  See 38 C.F.R. § 4.1 (2016) ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  In fact, no occupational limitations were noted in the January 2009 VA examination.  Effects on the Veteran's occupation and daily activities were "cosmetic and social and annoying discomfort."  The January 2013 VA examiner opined that the Veteran's PFC did not affect his ability to work.  The preponderance of evidence is against a finding that the symptoms of PFB result in marked interference with employability.

Because the evidence does not show that the Veteran's disability picture, which was conceded as exceptional, does not exhibit other related factors such as marked interference with employment or frequent periods of hospitalization, the Board finds that the rating schedule is adequate to evaluate the Veteran's PFB.   

The Board points out that even if the Veteran met the criteria for consideration of an extraschedular rating, the Veteran would not be entitled to an extraschedular evaluation that would be in excess of the 60 percent schedular rating currently assigned.  The additional factors the Veteran and the Court feel are not contemplated by the schedular rating, including the psychiatric component (though the Board again points out that this is more appropriately addressed as a secondary service connection claim) do not result in any identified or apparent impairment that would, when the other schedular symptoms are considered, result in a 70 percent or higher rating.  

In conclusion, as the degree of actual current impairment caused by the Veteran's PFB is adequately compensated for by the schedular rating for the entire period on appeal, the Board finds that an extraschedular rating is not warranted. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable at this time. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2016). 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016). 


ORDER

An extraschedular rating for pseudofolliculitis barbae with hyperpigmentation is denied. 




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


